Citation Nr: 0831987	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-04 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to April 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied reopening the claim for service connection 
for a psychiatric disability.


FINDINGS OF FACT

1.  The May 2001 rating decision that denied service 
connection for a psychiatric disability is final.

2.  The evidence received since the May 2001 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The evidence received since the final May 2001 rating 
decision, which denied entitlement to service connection for 
a psychiatric disability, is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, as well as the evidence 
needed to reopen a claim, to include notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain.  VA did not obtain 
any evidence on behalf of the veteran, as he did not inform 
VA of the existence of any evidence.  Additionally, because 
VA is not reopening his claim, a VA examination is not 
required.  

After the claim had been certified for review by the Board, 
the veteran submitted VA medical records showing diagnoses of 
alcohol dependence, schizotypal personality disorder, and 
rule out bipolar disorder.  The agency of original 
jurisdiction has not had an opportunity to review these 
records; however, the Board does not find that the issue on 
appeal needs to be remanded for initial consideration of this 
evidence.  See 38 C.F.R. § 20.1304(c) (2007).  Specifically, 
the Board does not find that these treatments records are 
pertinent to the claim on appeal.  For example, diagnoses of 
alcohol dependence and personality disorder are not 
disabilities for which service connection may be granted.  
See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c), 3.303(c), 4.9 (2007).  Also, a diagnosis of 
"rule out" bipolar disorder is not a diagnosis of a current 
acquired psychiatric disorder.  Therefore, for these reasons, 
the Board finds that the treatment records do not have a 
bearing on the appellate issue and thus a remand is not 
required.

In sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, his 
representative's contentions, service treatment records, and 
VA medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  If a claim has been previously denied, that 
decision is final, and the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO denied entitlement to service connection for a 
psychiatric disability in a May 2001 rating decision.  The 
evidence of record at the time of the decision included the 
veteran's service treatment records and his assertions.  
While the veteran reported a history of nervousness at his 
September 1965 preinduction examination, evaluation revealed 
that he was clinically normal psychiatrically.  

In November 1966, he reported being upset over marital 
problems.  Mental status examination resulted in an initial 
finding of acute depression, but follow-up later that month 
resulted in a finding that the veteran was immature.  He was 
fit for duty.  

In January 1967, the appellant was found to have an immature 
personality.  A March 1967 clinical record showed the veteran 
was diagnosed with emotional immaturity.  An April 1967 
clinical record shows he was observed for a psychiatric 
disorder and that no disease was found.  

An April 1967 separation examination shows that psychiatric 
evaluation was normal.  

The veteran alleged he had developed a psychiatric disability 
while in service.  The Board notes there were no post service 
treatment records showing a diagnosis of a psychiatric 
disorder.  

In the May 2001 rating decision, the RO noted the in-service 
diagnosis of immature personality disorder and concluded that 
the evidence did not show that the veteran had a psychiatric 
disorder that had been incurred in service.  The veteran was 
informed of this determination in June 2001, including his 
appellate rights, and he did not appeal the decision.  Hence, 
the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.

In October 2005, the veteran submitted a request to reopen 
his claim for service connection for a psychiatric 
disability.  He did not submit any medical evidence.  The 
veteran's representative has submitted a statement stating 
that he observed the veteran to be extremely agitated and 
nervous and that based upon his review of the veteran's 
service medical records, it "appear[ed] that the current 
condition began in service."  As already discussed above, 
the veteran submitted VA clinical records showing diagnoses 
of alcohol dependence and schizotypal personality disorder.

The evidence submitted since the last final denial is not new 
and material and does not establish a basis to reopen the 
claim.  The VA clinical records do not show that the veteran 
has a current acquired psychiatric disorder.  Again, alcohol 
dependence and a personality disorder are not disabilities 
for which service connection can be granted.  See 38 U.S.C.A. 
§§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c), 3.303(c), 4.9.  
A diagnosis of rule out bipolar disorder is not a diagnosis 
of a current psychiatric disability.  

Finally, while the representative attempted to attribute the 
veteran's current psychiatric complaints to service, there is 
nothing in the record to show that the representative is 
competent to provide either a diagnosis of a psychiatric 
disorder, to include an opinion as to its etiology.  See 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  The same applies to the 
veteran's statements that he has a current psychiatric 
disability that was incurred in service, although he had 
already made those same allegations at the time of the May 
2001 denial.  Thus, they cannot constitute new and material 
evidence on this basis as well.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992) (statements which are essentially a 
repetition of contentions made previously are not new 
evidence).
 
In light of the above, the veteran's claim may not be 
reopened, and the appeal is denied.  See 38 C.F.R. § 
3.156(a).


ORDER

New and material evidence has not been submitted, and the 
claim to reopen the prior decision that denied service 
connection for psychiatric disability is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


